BRADLEY, Presiding Judge.
Upon remand to this court by the Supreme Court of Alabama, 537 So.2d 486, it is considered that this cause should be reversed in part in accordance with the opinion rendered by the supreme court on May 27, 1988. The cause is remanded to the Circuit Court of Etowah County for entry of judgment setting aside the judgment entered in favor of Cardinal Transport Company, Inc., on its motion for a directed verdict and granting plaintiffs a new trial.
REVERSED IN PART AND REMANDED WITH DIRECTIONS ON REMAND.
HOLMES and INGRAM, JJ., concur.